Citation Nr: 1230908	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  11-04 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a right little finger disability.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972. He subsequently completed additional service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The Veteran is right-hand dominant.

2. The Veteran experiences some pain and numbness at the amputated tip of his right little finger without any joint involvement.

3. The record does not reflect that the Veteran has, during the appellate period, experienced frequent hospitalization for his right little finger disability or that this disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right little finger disability are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5156, 5227, 5230 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed.Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete claims.  

The Veteran was notified in a January 2010 letter as to the information and evidence needed to substantiate a claim for an increased disability rating. The letter also notified him of his and VA's duties for gathering evidence as well as advised him of how VA assigns disability ratings and effective dates in compliance with the holding of Dingess v. Nicholson, 19 Vet.App. 473 (2006). Although the letter did not advise him of the specific disability rating criteria pertinent to right little finger disabilities, see Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), the Court held in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009) that VCAA notice in a claim for increased rating need not be "veteran specific" or include reference to impact on daily life or rating criteria. He has received legally sufficient notice.

VA's duty to assist has also been met. The records contains the Veteran's statements (including his November 2009 claim indicating that he receives no medical treatment for his right little finger), photographic evidence of his right little finger, and the report of a February 2010 VA examination. VA has a duty to ensure that its examinations or opinions are adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). Although the examination report does not reflect review of the claims file, it shows that the examiner interviewed and examined the Veteran to provide an assessment of the current severity of his right little finger disability. As the claims file does not indicate, and the Veteran does not contend, that his disability has measurably worsened since the examination, the Board finds the results adequate. Barr, 21 Vet.App. at 312; Palczewski v. Nicholson, 21 Vet.App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet.App. 400, 403 (1997).

The applicable duties to notify and assist have been satisfied. There is sufficient evidence on file in order to decide this appeal and the Veteran has been given ample opportunity to present evidence and argument in support of his claims. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, all the evidence in the claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the claimant or on her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but only such evidence as is relevant must be discussed). The analyses in this decision focus on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history. 38 C.F.R. §§ 4.2, 4.41. An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

As the Veteran has already been granted entitlement to compensation for his right little finger disability, an increase in the assigned (10 percent) disability rating is at issue - the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, staged ratings may be appropriate if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed.Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience. To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The Veteran filed a claim for an increased disability evaluation for his right little finger disability in January 2010. As an initial matter, the Board observes that no medical evidence associated with the record indicates an increase in the level of his disability during the one (1) year period before he filed his claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010). His right little finger disability is rated under Diagnostic Code 5156, for amputation of the little finger. 38 C.F.R. § 4.71a (2011). 

A 10 percent disability rating under Diagnostic Code 5156 is assignable for loss of the little finger at, or proximal to, the proximal interphalangeal joint on either the major (dominant) or minor hand. A 20 percent rating is assignable for metacarpal resection - loss of more than one-half of the bone in the little finger on either the major or minor hand. 38 C.F.R. § 4.71a.

The claims file reflects that the Veteran experienced amputation of the distal tip of his right little finger while he was on active duty for training in 1979- his right little finger was injured when it got caught in a hatch door. He was diagnosed with avulsion of the right small finger distal tip and was treated with a stump revision with phalangeal resection. Subsequently, the Veteran reported experiencing pain and numbness of the right little finger tip, with increased discomfort during cold weather, and his right little finger measured approximately .25 inches shorter than the left little finger.

A January 1980 rating action granted entitlement to service connection for the right little finger disability and assigned a non-compensable disability evaluation. The Veteran timely disagreed with that disability rating and was subsequently awarded an initial 10 percent evaluation by rating action issued in May 1980. He filed a claim of entitlement to an increased disability evaluation in November 2009. The Veteran contended that he experienced pain and numbness, but did not report any other symptoms or any medical treatment for his right little finger disability. 

A VA examination conducted in February 2010 reflects that the Veteran reported experiencing occasional mild stump pain in his right little finger. He reported working at the same job for the last 20 years with no time lost due to the right little finger disability in the last 12 months. The examiner noted that there was no joint disease related to the injury and identified the site of amputation as the "very tip of the distal-most phalanx" of the right little finger and noted that the Veteran reported being right-hand dominant. 

Upon examination, there was no evidence of instability or limited motion in the joint proximal to the amputation site and no evidence of any bone abnormality other than the resection. However, the examiner did note that monofilament testing revealed slightly decreased sensation at the tip of the finger. The examiner stated that the amputation had not affected the function of the remaining digits. Although observing the Veteran's complaints of pain and the measured loss of sensation, the examiner stated that there were no significant effects on the Veteran's employment or his usual daily activities. Photographic evidence was obtained as part of the examination and revealed a shortened right hand little finger with a small amount of white matter visible under an intact finger nail. The white matter is presumably dead skin cells, based on appearance (lay observance) and a May 1980 statement by the Veteran that dead skin cells recur between the top of the right little finger and the finger nail. Barr, 21 Vet.App. 303.

Based on the findings of the February 2010 VA examination, the RO continued the Veteran's 10 percent disability rating in a decision issued in March 2010. The Veteran submitted a June 2010 statement that he disagreed with the continuance of the 10 percent rating. In his February 2011 substantive appeal, the Veteran stated that he believed his disability warranted a 50 percent rating and reported that his finger was very painful, especially during winter months, and made his "whole hand hurt/ache."

The Veteran experiences residuals of amputation of the distal tip of his right little finger including pain and numbness. Under the rating schedule a 10 percent rating is appropriate when there is loss of the little finger at, or proximal to, the proximal interphalangeal joint on either the major (dominant) or minor hand. 38 C.F.R. § 4.71a, Diagnostic Code 5156. A higher rating is not warranted under the rating schedule unless there is amputation with metacarpal resection and the evidence does not reflect, and the Veteran has not contended, that he experiences amputation resulting in loss of more than half of the bone in the finger.

The Board has considered whether evaluation of the Veteran's disability under any different or additional diagnostic codes would avail him of a higher rating. The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case." Butts v Brown, 5 Vet.App. 532, 538 (1993). However, a note to the schedule of ratings for amputations of the upper extremities states that "the single finger amputation ratings are the only applicable ratings for amputations of whole or part of single fingers." 38 C.F.R. § 4.71a, Note (italics added for emphasis). 

The Board has also considered whether a higher rating may be granted pursuant to DeLuca v. Brown, 8 Vet.App. 202, 204-07 (1995) and 38 C.F.R. §§ 4.40, 4.45 and 4.59. However, the Veteran's disability evaluation is not based on range of motion and the 2010 examination report reflects that he does not experience any joint instability or loss of joint motion as a result of his amputation. He does experience pain and numbness, but pain alone does not equate with functional loss. Mitchell v. Shinseki, 25 Vet.App. 32 (2011). As there is no evidence that the Veteran meets the criteria  necessary for the assignment of a higher disability evaluation, his claim must be denied. 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the Veteran's symptoms are encompassed by his current rating, this doctrine is not for application. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet.App.at 53-56. A disability rating in excess of 10 percent is denied.

The Board has also considered whether this issue should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). See Barringer v. Peake, 22 Vet.App.242 (2008). However, the record does not reflect that the manifestations of the disability are in excess of those contemplated by the assigned rating. Although his pain and numbness are not described by the rating schedule, the Board has determined that his current disability rating compensates him for those symptoms.

The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Here, however, the criteria do not specifically reference pain and numbness so the Board has thus conducted extra analysis. Thun v. Peake, 22 Vet.App.111, 115 (2008). In the second step of the inquiry, the Board must determine whether the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet.App.111 at 115, 116. 

Although the Veteran has alleged that his right little finger disability results in pain that can affect his entire right hand, there is no evidence it has markedly interfered with his employment. Specifically, he is noted to have experienced this disability since 1979 and to have worked the same job for more than 20 years with no time lost in the last year due to his right little finger disability. Further, he informed the 2010 examiner that he was also working another part-time job and no medical professional has opined that his right little finger disability has markedly interfered with his employment during the appellate period; there is no evidence of any hospitalization for the finger disability. Analysis of the second step of the inquiry as to whether the Veteran's claim should be referred for analysis of an extraschedular rating reveals that the Veteran is adequately compensated by his current rating and that his disability picture does not include related factors such as marked interference with employment or frequent periods of hospitalization. On this basis, the Board has concluded that referral for extra-schedular consideration is not in order.


ORDER

A disability rating in excess of 10 percent for a right little finger disability is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


